Citation Nr: 1441140	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-16 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs Regional Office (RO).  On appeal, the Board remanded the case in February 2014 for further development of the claim.  Specifically, the RO was instructed to request evidence from the United States Army and Joint Services Records Research Center (JSRRC), regarding alleged use of Agent Orange at U.S. Naval Station, Guam, between April and November 1969.  The Board finds substantial compliance with the February 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that a supplemental statement of the case (SSOC) was issued by the RO in March 2014.  Subsequently, the RO received additional pertinent evidence from the Veteran's representative on April 5, 2014.  The Board contacted the Veteran's representative in June 2014, who then waived the right to receive an updated SSOC prior to adjudication of the Veteran's claim on appeal.  38 C.F.R. § 19.31(b).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to ensure a complete review of the evidence.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or the de-militarized zone (DMZ) of Korea during the Vietnam era.

2.  The Veteran's type II diabetes mellitus was not manifest during active service or within the first post-service year.

3.  There is no competent and credible evidence establishing that an event, injury or disease, to include exposure to Agent Orange, occurred during the Veteran's period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated June 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
 
As to VA's duty to assist in development of the claim, VA has obtained the Veteran's service treatment records (STRs) and VA treatment records, as well as private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Regarding the Veteran's assertions of Agent Orange exposure in Guam, VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the DMZ in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Ch. 2, Section C., para 10(o), directs the RO to send a detailed statement of the Veteran's claimed herbicide exposure to VA Compensation Services and request a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request is sent to the JSRRC for verification.  In the event that herbicide exposure is conceded or verified, the RO/AMC would then determine whether a medical examination is required to complete adjudication of the claim.

The RO has complied with the requirements of the VA Adjudication Procedure Manual noted above.  Thus, the Veteran's service personnel records (SPRs), STRs, VA treatment records, lay statements and supporting documentation, as well as research from VA Compensation Services, JSRRC and the U.S. Naval Station, Guam, are contained in the Veteran's claims file and were considered in connection with this opinion.  

The Board also acknowledges that the Veteran's representative has asserted the Veteran should have been afforded a VA examination.  The duty to assist can include providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  However, there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The evidence of a link between the current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability is associated with his service).  Additionally, the Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value and does not serve to verify the occurrences described. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

As discussed in more detail below, there is no competent and credible evidence establishing that an event, injury or disease, to include exposure to Agent Orange, occurred during the Veteran's period of active duty.  As such, the Veteran's statements alone are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Thus, a VA examination or opinion was not obtained in this case, and one is not necessary to decide the claim.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. § 3.303(a) (2013).  The Veteran may seek to establish service connection for type II diabetes mellitus due to exposure to Agent Orange in three ways: by presumption based on evidence of service in Vietnam or the DMZ of Korea (38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e)); as a chronic condition manifested to a compensable degree within one year of separation from active service, or by continuity of symptomatology (38 C.F.R. §§ 3.303(b), 3.307, 3.309); or by other direct exposure to Agent Orange (38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a)).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has not asserted and his SPRs do not indicate he had service in Vietnam or the DMZ of Korea and, therefore, the presumption of exposure to Agent Orange under 38 C.F.R. § 3.303(a) does not apply.  Further, although type II diabetes mellitus is considered a chronic disease under the regulations, the Veteran was not diagnosed with type II diabetes mellitus until 1998, 30 years after separation from service.  He has not asserted nor do STRs indicate he experienced symptoms of diabetes during service or manifested within one year of separation from service.  Therefore, the chronic disease presumption or continuity of symptomatology for a chronic disease also does not apply.  38 C.F.R. § 3.303(b), 3.307.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

In order for the Veteran to prevail on his claim, the evidence must show affirmative exposure to Agent Orange, and if so, demonstrate a medical nexus between the claimed exposure and a current diagnosis of type II diabetes mellitus. 

In his initial claim for service connection, the Veteran asserted that between August 1969 and November 1969, while serving as a construction apprentice at the U.S. Naval Station, Guam, he was exposed to Agent Orange when spraying the defoliant around security fences at his post location.  Due to this exposure, he asserted he developed type II diabetes mellitus.  (The Board notes that there is some discrepancy in the Veteran's dates of service in Guam: Veteran's SPRs indicate he was serving at the location in Guam from approximately June 1969 to November 1969, the Veteran reported February 1969 to November 1969 in another statement, while the Veteran's representative indicated in a letter dated September 12, 2013, that the Veteran was stationed in Guam between April 1969 and November 1969. For purposes of this opinion, the Board will rely on the dates of June 1969 to November 1969 reflected in the Veteran's SPRs).

There is no controversy in this case regarding whether the Veteran suffers from type II diabetes mellitus.  Evidence in the Veteran's VA treatment records clearly establish a current diagnosis of type II diabetes mellitus in 1998 and, therefore, meets the first prong in considering a claim for service connection.  See Shedden, 381 F.3d at 1167.  However, the evidence must also establish exposure to Agent Orange, which it fails to show.

In support of his claim, the Veteran has offered his own statement and two pieces of evidence: a map from the internet indicating toxic chemical dump sites on Guam, and the appendix from a report entitled, "Public Health Assessment, Andersen Air Force Base, Yigo, Guam: Evaluation of Potential IRP Sites at Andersen AFB", published by the Department of Health and Human Services (2002) ("DHS report").  The evidence was offered to show that the residuals of dioxin found in the soil at Andersen AFB demonstrate Agent Orange was used on Guam during the time period of the Veteran's duty assignment.

Pursuant to VA procedures and remand instructions, the RO researched the question of whether Agent Orange had been used during the approximate time frame reported by the Veteran.  VA Compensation Services reported that herbicides and spray equipment were stored on Guam during the Korean War (1951-53), but never used.  Following the armistice, all herbicides and equipment were shipped back to Ft. Detrick, Maryland.  Since that time, no Department of Defense records show any use, testing, or storage of tactical herbicides, such as Agent Orange, at any location on Guam.  

Further research by the JSRRC included a review of the 1969 command history submitted by U.S. Naval Station, Guam.  The history showed no documented spraying, testing, storage or usage of Agent Orange at that location.  JSRRC noted that other available historical information also showed no history of use to substantiate the Veteran's possible exposure to Agent Orange.

In rendering a decision on appeal, the Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive and providing the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board has reviewed all the evidence in the claims file and concludes that the preponderance of the evidence is against the claim for service connection because exposure to Agent Orange has not been established.  

The Veteran asserted he sprayed Agent Orange around the security fences of his location with hand-held sprayers.  The Veteran is competent to testify to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, although the Veteran is competent to testify to events that occurred during service, the evidence of record does not substantiate the use of Agent Orange and therefore, is determined not credible.  The Veteran sought to support his claimed exposure with the map and DHS report.  While the map and DHS report submitted by the Veteran clearly show credible evidence of toxic chemical residuals at Andersen AFB, as well as dump sites throughout Guam, that evidence does not support the inferential leap that, therefore, the Veteran was exposed to Agent Orange.  The evidence must show, at the very least, that Agent Orange was used for maintenance purposes at the time the Veteran served at that location and that his military occupational specialty (MOS) placed him in a position to be directly exposed to such use.  That is not shown here.

Evidence obtained by the RO acknowledged storage of Agent Orange on Guam during the period 1952-1953, but no use, testing or storage of tactical herbicides at that time or since that time.  JSRRC research found no documented spraying, testing, storage or usage of Agent Orange on Guam.  In short, there is no evidence to support the Veteran's assertion that he used Agent Orange to spray around the perimeter of his service location.  

Finally, the Veteran's representative cites three prior decisions by the Board affirming claims of service connection due to exposure to Agent Orange on Guam.  By law, Board decisions are nonprecedential and are only binding as to the case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2012).  

The Board has reviewed the three decisions cited by the Veteran's representative and finds the circumstances of the claimants' duty station, namely Andersen AFB and the Veterans' activities thereon, increase the probability of exposure to toxic chemicals listed in the DHS report, and are therefore, distinguishable from the circumstances asserted by the Veteran in this case.

As there is no competent and credible evidence establishing that an event, injury or disease, to include exposure to Agent Orange, occurred during the Veteran's period of active service, the question of a medical nexus between the Veteran's alleged exposure and his diagnosis of type II diabetes mellitus is not reached.  

In sum, the Board finds that the evidence does not establish that the Veteran was exposed to Agent Orange, and the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for type II diabetes mellitus.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for type II diabetes mellitus, as due to exposure to Agent Orange, is denied.






____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


